DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling due to numerous inconsistencies between the views and poor reproduction quality which cause the three-dimensional appearance and scope of the claim to be unclear.
The short horizontal cylindrical features that extend inwards in 1.6 and 1.7, marked and labeled 1-4 in the annotated figure below, are not present in other views that show the same area.

    PNG
    media_image1.png
    810
    1025
    media_image1.png
    Greyscale


The semi-circular features on the outer ends of the buckle, marked 1 and 2 in the annotated figure below, are not present in Figs. 1.6 and 1.7 where they would be expected to occur.

    PNG
    media_image2.png
    804
    1028
    media_image2.png
    Greyscale

The position and shape of the partial loops, marked 1 and 2 below, which attach the chain feature to the two cylindrical end features, marked 3 below, are unclear due to poor reproduction quality and numerous inconsistencies between the views. These partial loops are not present in 1.6 and 1.7. They are present in the perspective view, where they extend underneath the cylindrical features.  However, they are not underneath the cylindrical features in 1.3.  

    PNG
    media_image3.png
    774
    1023
    media_image3.png
    Greyscale

The appearance and scope of the claim is uncertain due to numerous inconsistencies between reproductions and poor reproduction quality, which renders the claim non-enabled and indefinite under 35 USC § 112, paragraphs (a) and (b).
Applicant may attempt to amend the reproductions so the design is shown consistently throughout the views. If some parts cannot be clarified without creating a new appearance, applicant may indicate that protection is not sought for portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the belt buckle shown in broken lines form no part of the claimed design or a statement that the portions of the belt buckle shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Replacement Reproductions
Any amended replacement-reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2911